 1

 2

 3
 4
                                      UNITED STATES DISTRICT COURT
 5                                   WESTERN DISTRICT OF WASHINGTON
                                               AT TACOMA
 6
      Daniel Perez,
 7                                                           No. 2:21-cv-00095-JLR-DWC
 8                                      Plaintiff,
             V.                                              ORDER ADOPTING REPORT AND
 9                                                           RECOMMENDATION
      Kathryn Grey et al.,
10                                      Defendants.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)       The Court adopts the Report and Recommendation.
16
            (2)       Plaintiffs second Motion for Leave to Supplement is granted. Dkt. 30. As
17                    Plaintiff has failed to show a threat of irreparable harm, Plaintiffs Motion for
                      Temporary Restraining Order and Preliminary Injunction ("Motion") (Dkt. 9) is
18                    denied.
19
            (3)       The Clerk is directed to send copies of this Order to Plaintiff, counsel for
20                    Defendants, and to the Hon. David W. Christel.

21                            (2C>
            DATED this � day of f<l�JI
22
23

24
                                                      United Stat s District Judge
25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
